NO. 07-02-0324-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

OCTOBER 21, 2002
______________________________

MEDACCT, INC., 

								Appellant

v.

ZINDA R. HITCH AND PRACTICEMED, INC.,

								Appellees
_________________________________

FROM THE 72nd DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2002-517,482; HON. BLAIR CHERRY, JR., PRESIDING
_______________________________

ORDER ON APPELLANT'S MOTION TO DISMISS APPEAL
________________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ. (1)
	MedAcct, Inc., appellant, has moved to dismiss their appeal contending that the
parties have settled and reached a compromise.  Without passing on the merits of the
case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and
dismiss the appeal.  Having dismissed the appeal at appellant's personal request, no
motion for rehearing will be entertained, and our mandate will issue forthwith.

  								Brian Quinn 
Do not publish.                            				    Justice
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov't
Code Ann. §75.002(a)(1) (Vernon Supp. 2002). 


rMargin m:val="0"/>
   
   
   
   
  







NO. 07-10-00062-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

JANUARY
11, 2011
 

 
JAMES F. BELYEU, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 364TH DISTRICT COURT OF LUBBOCK
COUNTY;
 
NO. 2008-420,618; HONORABLE BRADLEY S. UNDERWOOD, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ON APPELLANTS MOTION TO DISMISS
            Appellant, James F. Belyeu, filed
his Notice of Appeal to appeal a judgment of conviction for the offense of
aggravated robbery and sentence of 32 years imprisonment in the Institutional
Division of the Texas Department of Criminal Justice entered against him in
cause number 2008-420618 in the 364th District Court of Lubbock County, Texas.
However, appellant has now filed a motion to dismiss his appeal.
            Because
the motion meets the requirements of Texas Rule of Appellate Procedure 42.2(a)
and this Court has not delivered its decision prior to receiving it, we hereby
grant appellants motion and dismiss the appeal.   Having dismissed the appeal at appellants
request, no motion for rehearing will be entertained and our mandate will
issue.
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice




 
Do
not publish.